Citation Nr: 0427011	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than December 22, 
1999, for the grant of service connection for the residuals 
of a left wrist stab wound with scar.

2. Entitlement to an effective date earlier than December 22, 
1999, for the grant of service connection for burn scars of 
the right and left hands.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Donald R. Furman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
December 1953.

This matter comes before the Board on appeal of rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

The veteran perfected an appeal for the issues of entitlement 
to a rating in excess of 10 percent for the residuals of a 
left wrist stab wound with scar, and for a compensable rating 
for burn scars of the right hand.  Following a January 2002 
decision by the RO to grant separate compensable evaluations 
for the residuals of the left wrist stab wound and for the 
scar associated therewith, the veteran in February 2002 
indicated that he was satisfied with the evaluations assigned 
for his disabilities.  In a VA Form 9 dated in March 2002, he 
checked the box indicating that he was limiting his appeal to 
the issues of entitlement to an earlier effective date for 
the grant of service connection for the above disabilities. 
At his July 2002 hearing before the undersigned, the veteran 
clarified that he was not appealing the disability ratings 
assigned for  any of his service-connected disabilities.  The 
issues of entitlement to higher initial ratings for residuals 
of a left wrist stab wound with scar and for right hand burn 
scars having therefore been withdrawn, those issue are not 
before the Board.

The Board also notes that service connection was granted in 
October 2000 for burn scars of the right hand. The RO, in a 
January 2002 supplemental statement of the case, concluded 
that service connection for burn scars should be extended to 
the veteran's left hand as well, effectively granting service 
connection for left hand burn scars.  The RO assigned a 
noncompensable evaluation for the left hand burn scars, 
effective December 22, 1999, and included the issue of 
entitlement to an effective date earlier than December 22, 
1999, for the grant of service connection for left hand burn 
scars in the July 2002 supplemental statement of the case.  
The veteran has not objected to the addition of this issue to 
his appeal.  Accordingly, the issues on appeal are as listed 
above.

The Board notes that the veteran, at a June 2001 hearing at 
the RO, appears to have raised the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a kidney/prostate disorder. This 
matter is therefore referred to the RO for appropriate 
action.

In November 2002 the Board rendered a decision on the issues 
involving entitlement to earlier effective dates for service 
connection.  In October 2003 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's decision and remanded the 
case pursuant to a September 2003 Joint Motion to Remand.  

In August 2004 the veteran's attorney raised the issue of 
whether there was clear and unmistakable error (CUE) in the 
August 1954 RO rating decision which denied entitlement to 
service connection for the residuals of a left wrist stab 
wound with scar and denied service connection for burn scars 
of the both hands.  This issue has not been adjudicated by 
the RO and is not properly before the Board at this time.  
The issue of whether there was clear and unmistakable error 
in the August 1954 RO rating decision which denied 
entitlement to service connection for the residuals of a left 
wrist stab wound with scar and denied service connection for 
burn scars of the both hands is referred to the RO for action 
deemed appropriate, including development and adjudication.  

Finally, in November 2002 the Board undertook additional 
development pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) with respect to the issue of 
entitlement to service connection for PTSD.  This regulation 
has since been held to be invalid and remand is required with 
respect to this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the September 2003 Joint Motion for Remand and by 
review of the claims file, the veteran has not received the 
required notice under the Veterans Claims Assistance Act of 
2000 (VCAA), with respect to the issues on appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  
This must be done.  

Subsequent to November 2002 the Board conducted development 
with respect to the veteran's claim for entitlement to 
service connection for PTSD.  The Board obtained evidence in 
the form of Vet Center records, and private medical records.  
This issue must be remanded to the RO for review of this 
evidence and adjudication of the issue.  

Finally, in August 2004 the veteran's attorney submitted a 
written statement and requested that the case be remanded to 
the RO for consideration of this evidence.  

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with respect 
to the three issues listed on the title 
page of this remand.  Further, all 
notification and development requirements 
required by the VCAA with respect to the 
newly raised claim regarding CUE in the 
1954 RO rating decision should be 
completed.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Based on any response from the 
veteran and any information developed in 
response to the above actions, if the RO 
determines that additional development is 
required to obtain the medical evidence 
necessary to adjudicate the veteran's 
claims, including possible VA medical 
examination(s), then the appropriate VA 
development should be undertaken.

3.  The RO should review all evidence 
obtained by the Board subsequent to 
November 2002 with respect to the 
veteran's claim for entitlement to 
service connection for PTSD.  Based on 
the review of this evidence, the RO 
should conduct any additional development 
deemed appropriate. 

4.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


